        Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                          CASE NO:


EDGAR AYALA,

               Plaintiff,

       v.

V.CIBO, INC., a Florida profit corporation,
MICHELLE AGRI, an individual, JONATHAN
S. AGRI, an individual, and PAMELA PILLION,
an individual,

             Defendants.
____________________________________________/

             COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

       Plaintiff, EDGAR AYALA (“AYALA”) by and through his undersigned attorney, files

this, his Complaint for Damages against Defendants, V.CIBO, INC., (hereinafter “V.CIBO”),

MICHELE AGRI, an individual, (hereinafter “M. AGRI”), JONATHAN S. AGRI, an individual,

(hereinafter “J. AGRI”) and PAMELA PILLION, an individual, (hereinafter “PILLION”), and

states as follows:

                                      INTRODUCTION

       1.   This is an action to recover unpaid overtime wage compensation under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”). The Plaintiff,

AYALA also alleges the Defendants willfully filed fraudulent information returns in violation of

26 U.S.C. §7434.
      Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 2 of 6 PageID 2



                                      JURISDICTION

 2.           This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, V.CIBO

was an enterprise engaged in interstate commerce. At all times pertinent to this Complaint, the

corporate Defendant regularly owned and operated a business engaged in commerce or in the

production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

and 203(s).

       3.     Defendants, V.CIBO, M. AGRI, J. AGRI and PILLION, operated a restaurant.

Plaintiff, AYALA’s work involved handling on a regular and recurrent basis “goods” or

“materials,” as defined by the FLSA, which were used commercially in Defendants’ business,

and moved in interstate commerce. This included food, drink, and other related restaurant

equipment.

       4.     Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00.

       5.     The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

       6.     The Defendants are also subject to the jurisdiction of this Court because they

operate, conduct, engage in, and/or carry on business in the Middle District of Florida.

                                             VENUE

       7.     The venue of this Court over this controversy is based upon the following:


                a.     The unlawful employment practices alleged below occurred and/or were

                       committed in the Middle District of Florida
      Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 3 of 6 PageID 3



                    and,

             b.     Defendants were and continue to be a corporation and an individual doing

                    business within this judicial district.

                                          PARTIES

      8.   At all times material hereto, Plaintiff, AYALA was an “employee” of the

Defendants within the meaning of the FLSA.

      9.   At all times material hereto, corporate Defendant, V.CIBO was conducting business

in Redington Shore, Pinellas County, Florida.

      10. At all times material hereto, Defendants, V.CIBO, M. AGRI, J. AGRI and

PILLION were the employers of Plaintiff, AYALA.

      11. At all times material hereto, Defendants were and continue to be “employer[s]”

within the meaning of the FLSA.

      12. At all times material hereto, Defendants knowingly and willfully failed to pay

Plaintiff, AYALA his lawfully earned wages in conformance with the FLSA.

      13. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

      14. At all times material hereto, corporate Defendant, V.CIBO was an “enterprise”

engaged in commerce” within the meaning of the FLSA.

      15. At all times material hereto, the work performed by Plaintiff, AYALA was directly

essential to the business performed by Defendants, V.CIBO, M. AGRI, J. AGRI and PILLION.

      16. Plaintiff, AYALA has fulfilled all conditions precedent to the institution of this

action and/or such conditions have been waived.
      Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 4 of 6 PageID 4



                                  STATEMENT OF FACTS

       17. From or about September 5, 2018 to October 31, 2019, Plaintiff, AYALA was

employed by the Defendants as a line cook at the Defendants’ restaurant.

       18. Defendants knowingly and willfully operated their business with a policy of not

paying overtime wages in conformance with the applicable law, to the Plaintiff, AYALA, when

he worked in excess of 40 hours per week.

       19. Defendants, M. AGRI, J. AGRI and PILLION were supervisors and/or

manager/owners who were involved in the day-to-day operations and/or were directly

responsible for the supervision of Plaintiff, AYALA. Therefore, they are personally liable for

the FLSA violations.

       20. Defendants, M. AGRI, J. AGRI and PILLION were directly involved in decisions

affecting employee compensation and/or hours worked by Plaintiff, AYALA.

       21. Plaintiff, AYALA has retained Bober & Bober, P.A. to represent him in this

litigation and has agreed to pay the firm a reasonable fee for its services.

                                 STATEMENT OF CLAIM:

                                           COUNT I

                VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       22. Plaintiff, AYALA repeats and realleges Paragraphs 1 through 21 as if fully set forth

herein.

       23. Plaintiff, AYALA’s employment with the Defendants was to consist of a normal

work week for which he should have received time and one-half for his hours worked in excess

of the maximum hours provided for in the FLSA.
       Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 5 of 6 PageID 5



         24. During Plaintiff, AYALA’s employment, Plaintiff, AYALA worked hours in

 excess of forty (40) per week for which he was not compensated at the statutory rate of time

 and one-half for all of his hours. Plaintiff, AYALA was entitled to be paid at the rate of time

 and one-half for all of his hours worked in excess of the maximum hours provided for in the

 FLSA.

         25. Defendants knew of and/or showed a willful disregard for the provisions of the

 FLSA as evidenced by their failure to compensate Plaintiff, AYALA at the statutory rate of

 time and one-half for all the hours he worked in excess of forty (40) hours per week when they

 knew or should have known such was due.

         26. Defendants failed to properly disclose or apprise Plaintiff, AYALA of his rights

 under the FLSA.

         27. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiff, AYALA is entitled to liquidated damages pursuant to the FLSA.

         28. Due to the willful and unlawful actions of the Defendants, Plaintiff, AYALA has

 suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

 equal amount as liquidated damages.

         29. Plaintiff, AYALA is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, AYALA respectfully requests that judgment be entered in his

favor against the Defendants:

       a.      Declaring that the Defendants violated the overtime provisions of 29

               U.S.C. § 207;
      Case 8:19-cv-03138 Document 1 Filed 12/20/19 Page 6 of 6 PageID 6



      b.     Awarding Plaintiff, AYALA overtime compensation in the amount calculated;

      c.     Awarding Plaintiff, AYALA liquidated damages in the amount calculated;

      d.     Awarding Plaintiff, AYALA reasonable attorney’s fees and costs and expenses of

             this litigation pursuant to 29 U.S.C. § 216(b);

      e.     Awarding Plaintiff, AYALA post-judgment interest; and

      f.     Ordering any other and further relief this Court deems to be just and

             proper.

                                      JURY DEMAND

      Plaintiff, AYALA demands trial by jury on all issues so triable as of right by jury.

December 20, 2019.

                                            Respectfully submitted,

                                            BOBER & BOBER, P.A.
                                            Attorneys for Plaintiff
                                            2699 Stirling Road, Suite-A304
                                            Hollywood, FL 33312
                                            Phone: (954) 922-2298
                                            Fax: (954) 922-5455
                                            peter@boberlaw.com
                                            By: /s/. Peter J. Bober, Esq.
                                                    FBN: 0122955
